Respondents filed a motion to dismiss in the district court,
                  arguing that Garcia had failed to exhaust all of her administrative
                  remedies and that her complaint was barred by the statute of limitations.
                  The district court granted the motion, finding that Garcia's claims were all
                  subject to a two-year statute of limitations, which the district court found
                  had expired on November 17, 2012, two years from the date respondents
                  alleged the prison responded to Garcia's grievance regarding the assault.
                  This appeal followed.
                              This court reviews de novo an order granting an NRCP
                   12(b)(5) motion to dismiss, accepting all factual allegations in the
                   complaint as true, and drawing all inferences in the plaintiffs favor.
                   Buzz Stew, LLC v. City of N. Las Vegas,    124 Nev. 224, 227-28, 181 P.3d
670, 672 (2008). We have reviewed appellant's civil proper person appeal
                   statement, respondent's response, appellant's reply,' and the record on
                   appeal, and we conclude that the district court erred in granting
                   respondents' motion to dismiss.
                              Respondents concede in their response to Garcia's proper
                   person appeal statement that there was no failure to exhaust
                   administrative remedies by Garcia. Thus, the only remaining issue on
                   appeal is whether Garcia's complaint was filed before the expiration of
                   the statute of limitations. The district court found that all of Garcia's
                   claims are subject to a two-year statute of limitations.          See NRS


                        'Appellant has filed proper person motions to strike respondents'
                  response and to file a reply. Having considered the motions, we deny the
                  motion to strike respondents' response and grant the motion to file a reply.
                  The clerk of the court shall file the proper person reply provisionally
                  received in this court on April 14, 2014.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    eD
                11.190(4)(c) and (e). But respondents argue that although Garcia's
                complaint was received by the clerk on October 8, 2012, because the
                motion to proceed in forma pauperis was not granted until December 5,
                2012, and the statute governing in forma pauperis applications does not
                toll the time for plaintiffs to file their complaints, Garcia's complaint was
                not filed until December 5 and was therefore time-barred.
                              In Sullivan v. Eighth Judicial Din. Court, 111 Nev. 1367,
                1371, 904 P.2d 1039, 1042 (1995), this court stated that, where the
                district court clerk has received a complaint and motion to proceed in
                forma pauperis from a plaintiff, "for statute of limitations purposes, the
                complaint would have to be considered filed on the date of actual receipt
                by the clerk of the district court." Garcia's complaint therefore should
                have been considered filed on October 8, 2012, for statute of limitations
                purposes. Because the complaint was therefore filed less than two years
                from the date of the alleged October 25, 2010, sexual assault, and less
                than two years from the date the prison responded to Garcia's grievance,
                the district court erred in granting respondents' motion to dismiss
                Garcia's complaint based on the expiration of the statute of limitations.
                               For the foregoing reasons, we therefore
                               ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                           Hardesty


                Jc            (45'
                Douglas                                      Cherry

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                cc: Hon. Gloria Sturman, District Judge
                     Karisma Garcia
                     Attorney General/Carson City
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A